             Fill in this information to identify your case and this filing:

 Debtor 1                 Hai Vu
                          First Name                        Middle Name                   Last Name

 Debtor 2                 Makara Vu
 (Spouse, if filing)      First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the:          NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

 Case number           20-50412                                                                                                                  Check if this is an
                                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                           12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
    Yes.      Where is the property?



 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
    Yes

  3.1      Make:       Mercedes-Benz                          Who has an interest in the property? Check one       Do not deduct secured claims or exemptions. Put
                                                                                                                   the amount of any secured claims on Schedule D:
           Model:      AMG C43 4matic                          Debtor 1 only                                      Creditors Who Have Claims Secured by Property .
           Year:       2019                                    Debtor 2 only                                      Current value of the      Current value of the
           Approximate mileage:               30000            Debtor 1 and Debtor 2 only                         entire property?          portion you own?
           Other information:                                  At least one of the debtors and another
          Debtor's residence
          Lease Car                                            Check if this is community property                               $1.00                       $1.00
                                                                  (see instructions)



  3.2      Make:       Kia                                    Who has an interest in the property? Check one       Do not deduct secured claims or exemptions. Put
                                                                                                                   the amount of any secured claims on Schedule D:
           Model:      Sedona                                  Debtor 1 only                                      Creditors Who Have Claims Secured by Property .
           Year:       2017                                    Debtor 2 only                                      Current value of the      Current value of the
           Approximate mileage:               60000            Debtor 1 and Debtor 2 only                         entire property?          portion you own?
           Other information:                                  At least one of the debtors and another

                                                               Check if this is community property                        $21,675.00                  $21,675.00
                                                                  (see instructions)




Official Form 106A/B                                                      Schedule A/B: Property                                                                page 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com

             Case: 20-50412                Doc# 19              Filed: 03/12/20              Entered: 03/12/20 16:37:23                   Page 1 of 47
 Debtor 1
 Debtor 2         Vu, Hai & Vu, Makara                                                                         Case number (if known)     20-50412

  3.3    Make:      Kia                                     Who has an interest in the property? Check one             Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:     Optima                                   Debtor 1 only                                            Creditors Who Have Claims Secured by Property .
         Year:      2013                                     Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                 70000          Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                  At least one of the debtors and another
        Debtor's residence
        Estimated value per Kbb.com                          Check if this is community property                                $8,700.00                 $8,700.00
                                                               (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here.............................................................................=>                $30,376.00

 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                             Current value of the
                                                                                                                                               portion you own?
                                                                                                                                               Do not deduct secured
                                                                                                                                               claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    No
     Yes.    Describe.....
                                   Furniture                                                                                                                   $300.00

                                   Linens, sheets and towels                                                                                                   $100.00

                                   Mattress and box spring                                                                                                      $75.00

                                   Small kitchen appliances                                                                                                    $100.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
    No
     Yes.    Describe.....
                                   Personal computer                                                                                                           $300.00

                                   Refrigerator                                                                                                                $300.00

                                   TV's, stereos, other electronics                                                                                            $400.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
               collections, memorabilia, collectibles
     No
     Yes.    Describe.....

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
              instruments
     No
     Yes.    Describe.....

Official Form 106A/B                                                 Schedule A/B: Property                                                                        page 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com

          Case: 20-50412                   Doc# 19           Filed: 03/12/20               Entered: 03/12/20 16:37:23                         Page 2 of 47
 Debtor 1
 Debtor 2          Vu, Hai & Vu, Makara                                                                                           Case number (if known)   20-50412

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
     No
     Yes.       Describe.....

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
     Yes.       Describe.....
                                            Clothing and Wearing Apparel                                                                                                   $400.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
     Yes.       Describe.....
                                            Wedding ring                                                                                                                   $400.00


13. Non-farm animals
     Examples: Dogs, cats, birds, horses
     No
     Yes.       Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
     No
     Yes.       Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
     Part 3. Write that number here ..............................................................................                                                    $2,375.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                 Current value of the
                                                                                                                                                             portion you own?
                                                                                                                                                             Do not deduct secured
                                                                                                                                                             claims or exemptions.

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
     Yes................................................................................................................
                                                                                                                                     Cash on hand                            $50.00


17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
    No
    Yes........................                                     Institution name:


                                              17.1.       Checking Account                       Wells Fargo Bank***0668                                                   $100.00



                                              17.2.       Savings Account                        Wells Fargo Bank***4608                                                 $1,036.00



                                              17.3.       Checking Account                       Wells Fargo Bank***2232                                                 $2,145.74




Official Form 106A/B                                                                     Schedule A/B: Property                                                                page 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com

            Case: 20-50412                             Doc# 19                  Filed: 03/12/20                        Entered: 03/12/20 16:37:23           Page 3 of 47
 Debtor 1
 Debtor 2        Vu, Hai & Vu, Makara                                                                          Case number (if known)   20-50412

18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................                    Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     joint venture
    No
     Yes.     Give specific information about them...................
                                     Name of entity:                                                            % of ownership:
                                           Kittiez, Inc. (Not operating; dissolved 3-9-2020;
                                           $311.11 representing an employee check that
                                           has not been cashed since Jan. 2020);
                                           Uncollectible AR $334,429                                                              %                     $0.00

                                           Kittiez Three, Inc. DBA Kittiez Haircuts for Men -
                                           South San Jose; Assets $20,100; Liabilities
                                           $40,000                                                                  55.00         %                     $0.00

                                           Vu Holdings, Inc. DBA Kittiez Haircuts for
                                           Men-Willow Glen. Equipment 20K; Cash 70K                                100.00         %                $90,000.00

                                           Kittiez Academy, Inc. DZ Academy; Assets
                                           $93,586.83; Liabilities $146,201                                         70.00         %                     $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers¶ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
     Yes. Give specific information about them
                                           Issuer name:

21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
     Yes. List each account separately.
                                        Type of account:                     Institution name:

22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     No
     Yes. .....................                                             Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
     No
     Yes.     Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     No
     Yes.     Give specific information about them...



Official Form 106A/B                                                  Schedule A/B: Property                                                            page 4
Software Copyright (c) 2020 CINGroup - www.cincompass.com

           Case: 20-50412                     Doc# 19          Filed: 03/12/20               Entered: 03/12/20 16:37:23                  Page 4 of 47
 Debtor 1
 Debtor 2        Vu, Hai & Vu, Makara                                                                                       Case number (if known)         20-50412

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     No
     Yes.     Give specific information about them...

 Money or property owed to you?                                                                                                                              Current value of the
                                                                                                                                                             portion you own?
                                                                                                                                                             Do not deduct secured
                                                                                                                                                             claims or exemptions.

28. Tax refunds owed to you
     No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers¶ compensation, Social Security benefits;
              unpaid loans you made to someone else
    No
     Yes.     Give specific information..
                                                        Account Receivable from Kittiez Three, Inc.; $5,091.95;
                                                        Questionable Collectibility                                                                                           $0.00

                                                        Note Receivable from Kittiez Academy for $17,397;
                                                        Questionable collectibility                                                                                           $0.00


31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner¶s, or renter¶s insurance
     No
     Yes. Name the insurance company of each policy and list its value.
                                           Company name:                                                         Beneficiary:                                 Surrender or refund
                                                                                                                                                              value:

32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
     died.
     No
     Yes.     Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents, employment disputes, insurance claims, or rights to sue
     No
     Yes.     Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
     Yes.     Describe each claim.........

35. Any financial assets you did not already list
     No
     Yes.     Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4. Write that number here.....................................................................................................................              $93,331.74

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

Official Form 106A/B                                                        Schedule A/B: Property                                                                             page 5
Software Copyright (c) 2020 CINGroup - www.cincompass.com

           Case: 20-50412                      Doc# 19              Filed: 03/12/20                  Entered: 03/12/20 16:37:23                             Page 5 of 47
 Debtor 1
 Debtor 2         Vu, Hai & Vu, Makara                                                                                                  Case number (if known)   20-50412

37. Do you own or have any legal or equitable interest in any business-related property?
    No. Go to Part 6.
    Yes.     Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       No. Go to Part 7.
       Yes.      Go to line 47.



 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
     No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00

 Part 8:         List the Totals of Each Part of this Form


 55. Part 1: Total real estate, line 2 ......................................................................................................................                       $0.00
 56. Part 2: Total vehicles, line 5                                                                           $30,376.00
 57. Part 3: Total personal and household items, line 15                                                       $2,375.00
 58. Part 4: Total financial assets, line 36                                                                  $93,331.74
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $126,082.74               Copy personal property total           $126,082.74

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                         $126,082.74




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 6
Software Copyright (c) 2020 CINGroup - www.cincompass.com

            Case: 20-50412                         Doc# 19                Filed: 03/12/20                      Entered: 03/12/20 16:37:23                            Page 6 of 47
              Fill in this information to identify your case:

 Debtor 1                 Hai Vu
                          First Name                        Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                      Last Name


 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

 Case number           20-50412
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions²such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds²may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

       You are claiming state and federal nonbankruptcy exemptions.                11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.         11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

 Debtor 1 Exemptions
   Mercedes-Benz                                                                                                                  CCP § 703.140(b)(5)
   AMG C43 4matic
                                                                            $1.00                                       $1.00
   2019                                                                                       100% of fair market value, up to
   30000                                                                                       any applicable statutory limit
      Line from Schedule A/B: 3.1

      Kia                                                                                                                         CCP § 703.140(b)(2)
      Sedona
                                                                    $21,675.00                                     $5,850.00
      2017                                                                                    100% of fair market value, up to
      60000                                                                                    any applicable statutory limit
      Line from Schedule A/B: 3.2

      Kia                                                                                                                         CCP § 703.140(b)(5)
      Sedona
                                                                    $21,675.00                                   $15,825.00
      2017                                                                                    100% of fair market value, up to
      60000                                                                                    any applicable statutory limit
      Line from Schedule A/B: 3.2

      Furniture                                                                                                                   CCP § 703.140(b)(3)
      Line from Schedule A/B: 6.1
                                                                          $300.00                                    $300.00
                                                                                              100% of fair market value, up to
                                                                                               any applicable statutory limit




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 1 of 4
Software Copyright (c) 2020 CINGroup - www.cincompass.com

              Case: 20-50412               Doc# 19              Filed: 03/12/20                Entered: 03/12/20 16:37:23                  Page 7 of 47
 Debtor 1
 Debtor 2    Vu, Hai & Vu, Makara                                                                     Case number (if known)     20-50412
     Brief description of the property and line on          Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                  portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B

     Linens, sheets and towels                                                                                                 CCP § 703.140(b)(3)
     Line from Schedule A/B: 6.2
                                                                      $100.00                                  $100.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Mattress and box spring                                                                                                   CCP § 703.140(b)(3)
     Line from Schedule A/B: 6.3
                                                                       $75.00                                   $75.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Small kitchen appliances                                                                                                  CCP § 703.140(b)(3)
     Line from Schedule A/B: 6.4
                                                                      $100.00                                  $100.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Personal computer                                                                                                         CCP § 703.140(b)(3)
     Line from Schedule A/B: 7.1
                                                                      $300.00                                  $300.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Refrigerator                                                                                                              CCP § 703.140(b)(3)
     Line from Schedule A/B: 7.2
                                                                      $300.00                                  $300.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     TV's, stereos, other electronics                                                                                          CCP § 703.140(b)(3)
     Line from Schedule A/B: 7.3
                                                                      $400.00                                  $400.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Clothing and Wearing Apparel                                                                                              CCP § 703.140(b)(3)
     Line from Schedule A/B: 11.1
                                                                      $400.00                                  $400.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Wedding ring                                                                                                              CCP § 703.140(b)(4)
     Line from Schedule A/B: 12.1
                                                                      $400.00                                  $400.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Cash on hand                                                                                                              CCP § 703.140(b)(5)
     Line from Schedule A/B: 16.1
                                                                       $50.00                                   $50.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Wells Fargo Bank***0668                                                                                                   CCP § 703.140(b)(5)
     Line from Schedule A/B: 17.1
                                                                      $100.00                                  $100.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Wells Fargo Bank***4608                                                                                                   CCP § 703.140(b)(5)
     Line from Schedule A/B: 17.2
                                                                   $1,036.00                                 $1,036.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                        page 2 of 4
Software Copyright (c) 2020 CINGroup - www.cincompass.com

            Case: 20-50412                 Doc# 19           Filed: 03/12/20            Entered: 03/12/20 16:37:23                      Page 8 of 47
 Debtor 1
 Debtor 2    Vu, Hai & Vu, Makara                                                                     Case number (if known)     20-50412
     Brief description of the property and line on          Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                  portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B

     Wells Fargo Bank***2232                                                                                                   CCP § 703.140(b)(5)
     Line from Schedule A/B: 17.3
                                                                   $2,145.74                                 $2,145.74
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Vu Holdings, Inc. DBA Kittiez                                                                                             CCP § 703.140(b)(5)
     Haircuts for Men-Willow Glen.
                                                                  $90,000.00                                 $7,642.26
     Equipment 20K; Cash 70K                                                           100% of fair market value, up to
     Line from Schedule A/B: 19.3                                                       any applicable statutory limit

 3. Are you claiming a homestead exemption of more than $170,350
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                        page 3 of 4
Software Copyright (c) 2020 CINGroup - www.cincompass.com

            Case: 20-50412                 Doc# 19           Filed: 03/12/20            Entered: 03/12/20 16:37:23                      Page 9 of 47
 Debtor 1
 Debtor 2       Vu, Hai & Vu, Makara                                                                        Case number (if known)     20-50412

 Fill in this information to identify your case:

 Debtor 1
                             First Name                     Middle Name                      Last Name

 Debtor 2                    Makara Vu
 (Spouse if, filing)         First Name                     Middle Name                      Last Name


 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

 Case number            20-50412
 (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                 amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                           4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions²such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds²may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

       You are claiming state and federal nonbankruptcy exemptions.                11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.         11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim           Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

 Debtor 2 Exemptions
      Brief description:
      Line from Schedule A/B:
                                                                                         
                                                                                              100% of fair market value, up to
                                                                                               any applicable statutory limit

 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
             No
             Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                      No
                      Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                               page 4 of 4
Software Copyright (c) 2020 CINGroup - www.cincompass.com

               Case: 20-50412                Doc# 19             Filed: 03/12/20 Entered: 03/12/20 16:37:23                                     Page 10 of
                                                                               47
              Fill in this information to identify your case:

 Debtor 1                   Hai Vu
                            First Name                       Middle Name                      Last Name

 Debtor 2                   Makara Vu
 (Spouse if, filing)        First Name                       Middle Name                      Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

 Case number           20-50412
 (if known)
                                                                                                                                                 Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor ¶s name.                 Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Ally Financial                            Describe the property that secures the claim:                $10,258.00                 $8,700.00           $1,558.00
         Creditor's Name
                                                   2013 Kia Optima
                                                   Debtor's residence Estimated value
                                                   per Kbb.com
         PO Box 130424                             As of the date you file, the claim is: Check all that
         Roseville, MN                             apply.
         55113-0004                                 Contingent
         Number, Street, City, State & Zip Code     Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

                                 Jan. 25,
 Date debt was incurred          2019                       Last 4 digits of account number        9440




Official Form 106D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com

               Case: 20-50412                     Doc# 19           Filed: 03/12/20 Entered: 03/12/20 16:37:23                                    Page 11 of
                                                                                  47
 Debtor 1 Hai Vu                                                                                           Case number (if known)          20-50412
              First Name                  Middle Name                     Last Name
 Debtor 2 Makara Vu
              First Name                  Middle Name                     Last Name



 2.2
        Mercedes-Benz Financial
        Services                                   Describe the property that secures the claim:                           $0.00                      $1.00            $0.00
        Creditor's Name
                                                   2019 Mercedes-Benz AMG C43
                                                   4matic
                                                   Debtor's residence Lease Car
                                                   As of the date you file, the claim is: Check all that
        PO Box 685                                 apply.
        Roanoke, TX 76262-0685                      Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)

  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)    Lease
       community debt

 Date debt was incurred         12/14/2018                  Last 4 digits of account number        7001


 Add the dollar value of your entries in Column A on this page. Write that number here:                                   $10,258.00
 If this is the last page of your form, add the dollar value totals from all pages.
 Write that number here:                                                                                                  $10,258.00

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.


         Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?    2.1
         Ally Financial
         PO Box 380901                                                                              Last 4 digits of account number   9440
         Bloomington, MN 55438-0901

         Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?    2.2
         Daimler Trust
         co BK Servicing, LLC                                                                       Last 4 digits of account number   7001
         PO Box 131265
         Roseville, MN 55113-0011




Official Form 106D                     Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                                 page 2 of 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com

             Case: 20-50412                      Doc# 19            Filed: 03/12/20 Entered: 03/12/20 16:37:23                                            Page 12 of
                                                                                  47
      Fill in this information to identify your case:

 Debtor 1                   Hai Vu
                            First Name                       Middle Name                       Last Name

 Debtor 2                   Makara Vu
 (Spouse if, filing)        First Name                       Middle Name                      Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

 Case number           20-50412
 (if known)
                                                                                                                                                       Check if this is an
                                                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
        No. Go to Part 2.
        Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor ¶s name. If you have more than two priority unsecured claims, fill out the Continuation Page of Part
       1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                       Total claim           Priority             Nonpriority
                                                                                                                                             amount               amount
 2.1          Franchise Tax Board                                  Last 4 digits of account number                                   $0.00              $0.00                   $0.00
              Priority Creditor's Name
                                                                   When was the debt incurred?             2016,2017,2018
              PO Box 942867
              Sacramento, CA 94267-0001
              Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                           Contingent
         Debtor 1 only                                             Unliquidated
         Debtor 2 only                                             Disputed
         Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

         At least one of the debtors and another                   Domestic support obligations
         Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                             Claims for death or personal injury while you were intoxicated
         No                                                        Other. Specify
         Yes




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 1 of 10
Software Copyright (c) 2020 CINGroup - www.cincompass.com                                                           G19707

               Case: 20-50412                  Doc# 19             Filed: 03/12/20 Entered: 03/12/20 16:37:23                                           Page 13 of
                                                                                 47
 Debtor 1
 Debtor 2 Vu, Hai & Vu, Makara                                                                            Case number (if known)           20-50412

 2.2        Internal Revenue Service                              Last 4 digits of account number                                  $0.00                 $0.00                 $0.00
            Priority Creditor's Name
                                                                  When was the debt incurred?           2016,2017,2018
            PO Box 7346
            Philadelphia, PA 19101-7346
            Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                          Contingent
         Debtor 1 only                                            Unliquidated
         Debtor 2 only                                            Disputed
         Debtor 1 and Debtor 2 only                              Type of PRIORITY unsecured claim:

         At least one of the debtors and another                  Domestic support obligations
         Check if this claim is for a community debt              Taxes and certain other debts you owe the government
        Is the claim subject to offset?                            Claims for death or personal injury while you were intoxicated
         No                                                       Other. Specify
         Yes

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
       2.
                                                                                                                                                            Total claim

 4.1        American Express                                         Last 4 digits of account number         2008                                                     $11,868.00
            Nonpriority Creditor's Name
                                                                     When was the debt incurred?             2018-2020
            PO Box 30384
            Salt Lake City, UT 84130-0384
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
             Debtor 1 only                                           Contingent
             Debtor 2 only                                           Unliquidated
             Debtor 1 and Debtor 2 only                              Disputed
             At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                  Student loans
            debt                                                      Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims
             No                                                      Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                     Other. Specify     credit card charges-personal




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 2 of 10
Software Copyright (c) 2020 CINGroup - www.cincompass.com

             Case: 20-50412                    Doc# 19            Filed: 03/12/20 Entered: 03/12/20 16:37:23                                           Page 14 of
                                                                                47
 Debtor 1
 Debtor 2 Vu, Hai & Vu, Makara                                                                      Case number (if known)            20-50412

 4.2      Avant                                                 Last 4 digits of account number       3871                                            $4,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           May 2017
          6100 Center Dr Ste 630
          Los Angeles, CA 90045-9201
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     personal loan


 4.3      Capital One                                           Last 4 digits of account number       1942                                            $5,793.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018-2020
          PO Box 30285
          Salt Lake City, UT 84130-0285
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     credit card charges-personal


 4.4      Capital One                                           Last 4 digits of account number       3769                                            $2,156.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018-2020
          PO Box 30285
          Salt Lake City, UT 84130-0285
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     credit card charges-personal




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 10
Software Copyright (c) 2020 CINGroup - www.cincompass.com

            Case: 20-50412                   Doc# 19          Filed: 03/12/20 Entered: 03/12/20 16:37:23                                      Page 15 of
                                                                            47
 Debtor 1
 Debtor 2 Vu, Hai & Vu, Makara                                                                      Case number (if known)            20-50412

 4.5      Capital One                                           Last 4 digits of account number       3800                                            $5,951.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018-2020
          PO Box 30285
          Salt Lake City, UT 84130-0285
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     credit card charges-personal


 4.6      Credit One Bank                                       Last 4 digits of account number                                                         $900.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018-2019
          PO Box 98873
          Las Vegas, NV 89193-8873
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     credit card-personal


 4.7      Credit One Bank                                       Last 4 digits of account number       0312                                              $718.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018-2020
          PO Box 98873
          Las Vegas, NV 89193-8873
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     credit card personal




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 4 of 10
Software Copyright (c) 2020 CINGroup - www.cincompass.com

            Case: 20-50412                   Doc# 19          Filed: 03/12/20 Entered: 03/12/20 16:37:23                                      Page 16 of
                                                                            47
 Debtor 1
 Debtor 2 Vu, Hai & Vu, Makara                                                                      Case number (if known)            20-50412

 4.8      Credit One Bank, N.A                                  Last 4 digits of account number       1928                                              $892.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018-2019
          PO Box 98872
          Las Vegas, NV 89193-8872
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     credit cad charges-personal


 4.9      Discover                                              Last 4 digits of account number       6681                                            $7,597.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018-2020
          PO Box 6103
          Carol Stream, IL 60197-6103
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     credit card charges


 4.10     Discover                                              Last 4 digits of account number       2669                                            $9,332.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018-2020
          PO Box 6103
          Carol Stream, IL 60197-6103
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     credit card charges-personal




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 5 of 10
Software Copyright (c) 2020 CINGroup - www.cincompass.com

            Case: 20-50412                   Doc# 19          Filed: 03/12/20 Entered: 03/12/20 16:37:23                                      Page 17 of
                                                                            47
 Debtor 1
 Debtor 2 Vu, Hai & Vu, Makara                                                                      Case number (if known)            20-50412

 4.11     Discover                                              Last 4 digits of account number       9954                                            $2,997.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018-2020
          PO Box 6103
          Carol Stream, IL 60197-6103
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     credit card charges-personal


 4.12     FT & LO LLC Lease                                     Last 4 digits of account number                                                     $144,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           Feb. 3, 2020
          PO Box 1020
          Los Altos, CA 94023-1020
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a    community            Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     guar of space lease


 4.13     Kabbage                                               Last 4 digits of account number                                                     $175,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2017-2019
          925B Peachtree St NE Ste 1688
          Atlanta, GA 30309-4498
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a    community            Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     guar on bus loan




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 6 of 10
Software Copyright (c) 2020 CINGroup - www.cincompass.com

            Case: 20-50412                   Doc# 19          Filed: 03/12/20 Entered: 03/12/20 16:37:23                                      Page 18 of
                                                                            47
 Debtor 1
 Debtor 2 Vu, Hai & Vu, Makara                                                                      Case number (if known)            20-50412

 4.14     Loan Builder                                          Last 4 digits of account number                                                     $109,000.00
          Nonpriority Creditor's Name
          c/o Swift Financial, LLC                              When was the debt incurred?
          3505 Silverside Rd
          Wilmington, DE 19810-4905
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     guar on business loan


 4.15     Nieman Marcus                                         Last 4 digits of account number       7241                                            $3,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2017
          PO Box 5235
          Carol Stream, IL 60197-5235
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     credit card charges-personal


 4.16     On Deck                                               Last 4 digits of account number       2772                                          $261,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2019
          1400 Broadway
          New York, NY 10018-5300
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a    community            Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     guar on business loan




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 7 of 10
Software Copyright (c) 2020 CINGroup - www.cincompass.com

            Case: 20-50412                   Doc# 19          Filed: 03/12/20 Entered: 03/12/20 16:37:23                                      Page 19 of
                                                                            47
 Debtor 1
 Debtor 2 Vu, Hai & Vu, Makara                                                                      Case number (if known)            20-50412

 4.17     Select Funding, LLC                                   Last 4 digits of account number       0113                                          $111,590.08
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           10/28/2019
          24003 Ventura Blvd # 200
          Calabasas, CA 91302-2542
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a    community            Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     business loan


 4.18     SoFi                                                  Last 4 digits of account number                                                      $53,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           May 2017
          234 1st St
          San Francisco, CA 94105-2624
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     Personal Loan


 4.19     Wells Fargo Bank                                      Last 4 digits of account number       2206                                           $14,646.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018-2019
          PO Box 29704
          Phoenix, AZ 85038-9704
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     credit card charges




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 8 of 10
Software Copyright (c) 2020 CINGroup - www.cincompass.com

            Case: 20-50412                   Doc# 19          Filed: 03/12/20 Entered: 03/12/20 16:37:23                                      Page 20 of
                                                                            47
 Debtor 1
 Debtor 2 Vu, Hai & Vu, Makara                                                                      Case number (if known)            20-50412

 4.20     Wells Fargo Bank                                      Last 4 digits of account number       6317                                              $788.24
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018-2020
          PO Box 29704
          Phoenix, AZ 85038-9704
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     credit card-personal use


 4.21     Wells Fargo Bank                                      Last 4 digits of account number       0773                                            $8,457.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018-2020
          PO Box 29704
          Phoenix, AZ 85038-9704
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a    community            Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     bus use of pers. cc


 4.22     Wells Fargo Bank                                      Last 4 digits of account number       5248                                            $5,455.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018-2020
          PO Box 29704
          Phoenix, AZ 85038-9704
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify     credit card personal use




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 9 of 10
Software Copyright (c) 2020 CINGroup - www.cincompass.com

            Case: 20-50412                   Doc# 19          Filed: 03/12/20 Entered: 03/12/20 16:37:23                                      Page 21 of
                                                                            47
 Debtor 1
 Debtor 2 Vu, Hai & Vu, Makara                                                                            Case number (if known)         20-50412

 4.23      Wells Fargo Bank, N.A.                                  Last 4 digits of account number          0001                                                $37,946.73
           Nonpriority Creditor's Name
                                                                   When was the debt incurred?              2018-2019
           PO Box 6995
           Portland, OR 97228-6995
           Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

            Debtor 1 only                                          Contingent
            Debtor 2 only                                          Unliquidated
            Debtor 1 and Debtor 2 only                             Disputed
            At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                 Student loans
           debt                                                     Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                         report as priority claims
            No                                                     Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                    Other. Specify     personal loan

 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Ferns Adams & Associates                                    Line 4.17 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 2815 Mitchell Dr Ste 210                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Walnut Creek, CA 94598-1626
                                                             Last 4 digits of account number                      0113

 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                 Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                         0.00
 Total claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                         0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                         0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                         0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                         0.00

                                                                                                                                 Total Claim
                        6f.   Student loans                                                                 6f.       $                         0.00
 Total claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                         0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                         0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                 976,087.05

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                 976,087.05




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 10 of 10
Software Copyright (c) 2020 CINGroup - www.cincompass.com

            Case: 20-50412                    Doc# 19            Filed: 03/12/20 Entered: 03/12/20 16:37:23                                        Page 22 of
                                                                               47
              Fill in this information to identify your case:

 Debtor 1                 Hai Vu
                          First Name                         Middle Name           Last Name

 Debtor 2                 Makara Vu
 (Spouse if, filing)      First Name                         Middle Name           Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

 Case number           20-50412
 (if known)
                                                                                                                                          Check if this is an
                                                                                                                                           amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                       12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with your other schedules.   You have nothing else to report on this form.
        Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
       unexpired leases.


           Person or company with whom you have the contract or lease                 State what the contract or lease is for
                          Name, Number, Street, City, State and ZIP Code

     2.1      Faramarz Dadgar                                                           Lease on 1213 Lincoln Ave., Suite 106, San Jose, CA
              15438 Via Caballero
              Monte Sereno, CA 95030-2102

     2.2      FT&Lo LLC                                                                 4160 Stevens Creek Blvd.
              PO Box 1020                                                               San Jose, CA 95129
              Los Altos, CA 94023-1020




Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                                    Page 1 of 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com

               Case: 20-50412                  Doc# 19              Filed: 03/12/20 Entered: 03/12/20 16:37:23                         Page 23 of
                                                                                  47
              Fill in this information to identify your case:

 Debtor 1                   Hai Vu
                            First Name                           Middle Name         Last Name

 Debtor 2                   Makara Vu
 (Spouse if, filing)        First Name                           Middle Name         Last Name


 United States Bankruptcy Court for the:                 NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

 Case number           20-50412
 (if known)
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                            12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

       No
       Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
       California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

       No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                 No
                 Yes.

                       In which community state or territory did you live?                            . Fill in the name and current address of that person.


                       Name of your spouse, former spouse, or legal equivalent
                       Number, Street, City, State & Zip Code


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
      line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form
      106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out
      Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:


    3.1         Kittiez, Inc.                                                                          Schedule D, line
                4160 Stevens Creek Blvd Ste 20                                                         Schedule E/F, line         4.12
                San Jose, CA 95129-1335                                                                Schedule G
                                                                                                      FT & LO LLC Lease



    3.2         Kittiez, Inc.                                                                          Schedule D, line
                4160 Stevens Creek Blvd Ste 20                                                         Schedule E/F, line         4.13
                San Jose, CA 95129-1335
                                                                                                       Schedule G
                                                                                                      Kabbage




Official Form 106H                                                               Schedule H: Your Codebtors                                       Page 1 of 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com

               Case: 20-50412                     Doc# 19             Filed: 03/12/20 Entered: 03/12/20 16:37:23                     Page 24 of
                                                                                    47
 Debtor 1 Vu, Hai & Vu, Makara                                                       Case number (if known)   20-50412


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                      Column 2: The creditor to whom you owe the debt
                                                                                          Check all schedules that apply:
    3.3      Kittiez, Inc.                                                                 Schedule D, line
             4160 Stevens Creek Blvd Ste 20                                                Schedule E/F, line       4.16
             San Jose, CA 95129-1335                                                       Schedule G
                                                                                          On Deck



    3.4      Kittiez, Inc.                                                                 Schedule D, line
             4160 Stevens Creek Blvd Ste 20                                                Schedule E/F, line       4.17
             San Jose, CA 95129-1335
                                                                                           Schedule G
                                                                                          Select Funding, LLC



    3.5      Kittiez, Inc.                                                                 Schedule D, line
             4160 Stevens Creek Blvd Ste 20                                                Schedule E/F, line       4.21
             San Jose, CA 95129-1335
                                                                                           Schedule G
                                                                                          Wells Fargo Bank




Official Form 106H                                                    Schedule H: Your Codebtors                                Page 2 of 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com

            Case: 20-50412                   Doc# 19        Filed: 03/12/20 Entered: 03/12/20 16:37:23               Page 25 of
                                                                          47
Fill in this information to identify your case:

Debtor 1                      Hai Vu

Debtor 2                      Makara Vu
(Spouse, if filing)


United States Bankruptcy Court for the:       NORTHERN DISTRICT OF CALIFORNIA, SAN
                                              JOSE DIVISION

Case number               20-50412                                                                         Check if this is:
(If known)
                                                                                                              An amended filing
                                                                                                              A supplement showing postpetition chapter 13
                                                                                                               income as of the following date:

Official Form 106I                                                                                             MM / DD/ YYYY
Schedule I: Your Income                                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                  Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status*
       information about additional                                   Not employed                                Not employed
       employers.
                                             Occupation              See Schedule Attached                        See Schedule Attached
       Include part-time, seasonal, or
       self-employed work.                   Employer's name

       Occupation may include student or Employer's address
       homemaker, if it applies.


                                             How long employed there?
                                                                                *See Attachment for Additional Employment Information

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
space, attach a separate sheet to this form.

                                                                                                         For Debtor 1          For Debtor 2 or
                                                                                                                               non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.             2.    $         2,978.17        $          2,978.17

3.     Estimate and list monthly overtime pay.                                                 3.   +$              0.00       +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                            4.    $      2,978.17               $    2,978.17




Official Form 106I                                                   Schedule I: Your Income                                                         page 1
              Case: 20-50412                Doc# 19       Filed: 03/12/20    Entered: 03/12/20 16:37:23                                Page 26 of
                                                                        47
Debtor 1
Debtor 2    Vu, Hai & Vu, Makara                                                                    Case number (if known)    20-50412


                                                                                                        For Debtor 1          For Debtor 2 or
                                                                                                                              non-filing spouse
      Copy line 4 here                                                                      4.          $      2,978.17       $         2,978.17

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                   5a.        $        257.60       $           257.63
      5b.    Mandatory contributions for retirement plans                                    5b.        $          0.00       $             0.00
      5c.    Voluntary contributions for retirement plans                                    5c.        $          0.00       $             0.00
      5d.    Required repayments of retirement fund loans                                    5d.        $          0.00       $             0.00
      5e.    Insurance                                                                       5e.        $          0.00       $             0.00
      5f.    Domestic support obligations                                                    5f.        $          0.00       $             0.00
      5g.    Union dues                                                                      5g.        $          0.00       $             0.00
      5h.    Other deductions. Specify:                                                      5h.+       $          0.00 +     $             0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.      $            257.60       $           257.63
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.      $          2,720.57       $          2,720.54
8.    List all other income regularly received:
      8a.    Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                             8a.        $              0.00   $                0.00
      8b. Interest and dividends                                                             8b.        $              0.00   $                0.00
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                            8c.        $              0.00   $                0.00
      8d. Unemployment compensation                                                          8d.        $              0.00   $                0.00
      8e.    Social Security                                                                 8e.        $              0.00   $                0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                        8f.  $                    0.00   $                0.00
      8g. Pension or retirement income                                                       8g. $                     0.00   $                0.00
      8h. Other monthly income. Specify:                                                     8h.+ $                    0.00 + $                0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                              9.      $                  0.00   $                 0.00

10. Calculate monthly income. Add line 7 + line 9.                                         10. $            2,720.57 + $       2,720.54 = $            5,441.11
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                       11.     +$              0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on theSummary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies 12.        $           5,441.11
                                                                                                                                           Combined
                                                                                                                                           monthly income
13. Do you expect an increase or decrease within the year after you file this form?
         No.
         Yes. Explain:   With the automatic stay in effect, debtors expect increased earnings.




Official Form 106I                                                Schedule I: Your Income                                                               page 2
            Case: 20-50412            Doc# 19          Filed: 03/12/20    Entered: 03/12/20 16:37:23                              Page 27 of
                                                                     47
Debtor 1
Debtor 2   Vu, Hai & Vu, Makara                                        Case number (if known)   20-50412



                                                  Official Form B 6I
                                  Attachment for Additional Employment Information

Debtor
Occupation            Principal
Name of Employer      Kittiez THree Hair Salon S San Jose
How long employed     1 years and 6 months
Address of Employer   705 Capitol Expressway Auto Mall
                      San Jose, CA 95136-1165
Debtor
Occupation            Principal
Name of Employer      Vu Holdings
How long employed     1 years and 9 months
Address of Employer   1213 Lincoln Ave Ste 106
                      San Jose, CA 95125-3042
Spouse
Occupation            Principal
Name of Employer      Kittiez Three Hair Salon S San Jose
How long employed     1 years and 6 months
Address of Employer   705 Capitol Expressway Auto Mall Ste 20
                      San Jose, CA 95136-1165
Spouse
Occupation            Principal
Name of Employer      Kittiez, Inc.
How long employed     8 years
Address of Employer   4160 Stevens Creek Blvd Ste 20
                      San Jose, CA 95129-1335




Official Form 106I                                     Schedule I: Your Income                                   page 3
           Case: 20-50412         Doc# 19   Filed: 03/12/20    Entered: 03/12/20 16:37:23           Page 28 of
                                                          47
Fill in this information to identify your case:

Debtor 1                Hai Vu                                                                              Check if this is:
                                                                                                             An amended filing
Debtor 2                Makara Vu                                                                            A supplement showing postpetition chapter 13
(Spouse, if filing)                                                                                             expenses as of the following date:

United States Bankruptcy Court for the:    NORTHERN DISTRICT OF CALIFORNIA, SAN                                    MM / DD / YYYY
                                           JOSE DIVISION

Case number           20-50412
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
       Yes. Does Debtor 2 live in a separate household?
             No
                 Yes. Debtor 2 must file Official Form 106J-2,Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and
      Debtor 2.
                                           Yes.   Fill out this information for
                                                   each dependent..............
                                                                                   Dependent¶s relationship to
                                                                                   Debtor 1 or Debtor 2
                                                                                                                      Dependent¶s
                                                                                                                      age
                                                                                                                                      Does dependent
                                                                                                                                      live with you?

      Do not state the                                                                                                                 No
      dependents names.                                                            son                                12               Yes
                                                                                                                                       No
                                                                                   son                                7                Yes
                                                                                                                                       No
                                                                                                                                       Yes
                                                                                                                                       No
                                                                                                                                       Yes
3.    Do your expenses include
      expenses of people other than
                                                  No
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the
value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                      Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                      12,000.00

      If not included in line 4:

      4a.   Real estate taxes                                                                              4a.   $                            0.00
      4b. Property, homeowner¶s, or renter¶s insurance                                                     4b.   $                            0.00
      4c.   Home maintenance, repair, and upkeep expenses                                                  4c.   $                            0.00
      4d. Homeowner¶s association or condominium dues                                                      4d.   $                            0.00
5.    Additional mortgage payments for your residence, such as home equity loans                            5.   $                            0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                         page 1
           Case: 20-50412                 Doc# 19         Filed: 03/12/20 Entered: 03/12/20 16:37:23                                Page 29 of
                                                                        47
Debtor 1
Debtor 2     Vu, Hai & Vu, Makara                                                                      Case number (if known)       20-50412

6.    Utilities:
      6a.     Electricity, heat, natural gas                                                   6a. $                                               500.00
      6b. Water, sewer, garbage collection                                                     6b. $                                               100.00
      6c.     Telephone, cell phone, Internet, satellite, and cable services                   6c. $                                               100.00
      6d. Other. Specify:                                                                      6d. $                                                 0.00
7.    Food and housekeeping supplies                                                            7. $                                             1,200.00
8.    Childcare and children¶s education costs                                                  8. $                                                 0.00
9.    Clothing, laundry, and dry cleaning                                                       9. $                                               100.00
10.   Personal care products and services                                                      10. $                                               100.00
11.   Medical and dental expenses                                                              11. $                                               100.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                             12. $                                               300.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                       13. $                                               100.00
14.   Charitable contributions and religious donations                                         14. $                                                 0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                     15a. $                                                 0.00
      15b. Health insurance                                                                   15b. $                                               100.00
      15c. Vehicle insurance                                                                  15c. $                                               270.00
      15d. Other insurance. Specify:                                                          15d. $                                                 0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                 16. $                                                  0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                         17a. $                                               750.00
      17b. Car payments for Vehicle 2                                                         17b. $                                                 0.00
      17c. Other. Specify:                                                                    17c. $                                                 0.00
      17d. Other. Specify:                                                                    17d. $                                                 0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).          18. $                                                  0.00
19.   Other payments you make to support others who do not live with you.                           $                                                 0.00
      Specify:                                                                                 19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                        20a. $                                                  0.00
      20b. Real estate taxes                                                                  20b. $                                                  0.00
      20c. Property, homeowner¶s, or renter¶s insurance                                       20c. $                                                  0.00
      20d. Maintenance, repair, and upkeep expenses                                           20d. $                                                  0.00
      20e. Homeowner¶s association or condominium dues                                        20e. $                                                  0.00
21.   Other: Specify:                                                                          21. +$                                                 0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                      $                     15,720.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                              $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                 $                     15,720.00
23. Calculate your monthly net income.
    23a. Copy line 12(your combined monthly income) from Schedule I.                                        23a. $                              5,441.11
    23b. Copy your monthly expenses from line 22c above.                                                    23b. -$                            15,720.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                            -10,278.89

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
       No.
       Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
        Case: 20-50412                  Doc# 19           Filed: 03/12/20 Entered: 03/12/20 16:37:23                                       Page 30 of
                                                                        47
      Fill in this information to identify your case:

Debtor 1                    Hai Vu
                            First Name             Middle Name             Last Name

Debtor 2                    Makara Vu
(Spouse if, filing)         First Name             Middle Name             Last Name


United States Bankruptcy Court for the:      NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

Case number              20-50412
(if known)
                                                                                                                             Check if this is an
                                                                                                                              amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                  12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below


       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


              No

              Yes. Name of person                                                                     Attach Bankruptcy Petition Preparer¶s Notice,
                                                                                                       Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.

       X /s/ Hai Vu                                                        X   /s/ Makara Vu
             Hai Vu                                                            Makara Vu
             Signature of Debtor 1                                             Signature of Debtor 2

             Date       March 12, 2020                                         Date    March 12, 2020




              Case: 20-50412             Doc# 19        Filed: 03/12/20 Entered: 03/12/20 16:37:23                            Page 31 of
                                                                      47
              Fill in this information to identify your case:

 Debtor 1                   Hai Vu
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Makara Vu
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

 Case number           20-50412
 (if known)
                                                                                                                                                                     Check if this is an
                                                                                                                                                                      amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                     Your assets
                                                                                                                                                                     Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................       $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................            $             126,082.74

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................       $             126,082.74

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                     Your liabilities
                                                                                                                                                                     Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A,Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                         $              10,258.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of
                                                                                       Schedule E/F.................................                                 $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of
                                                                                          Schedule E/F............................                                   $             976,087.05


                                                                                                                                     Your total liabilities $                   986,345.05


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 ofSchedule I................................................................................                  $                5,441.11

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                             $              15,720.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
         Yes
 7.     What kind of debt do you have?

               Your debts are primarily consumer debts. Consumer debts are those ³incurred by an individual primarily for a personal, family, or household
                purpose.´ 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C.§ 159.

               Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to the
                court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                        page 1 of 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com

               Case: 20-50412                      Doc# 19              Filed: 03/12/20 Entered: 03/12/20 16:37:23                                                   Page 32 of
                                                                                      47
 Debtor 1
 Debtor 2     Vu, Hai & Vu, Makara                                                           Case number (if known) 20-50412

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information                   page 2 of 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com

            Case: 20-50412                   Doc# 19         Filed: 03/12/20 Entered: 03/12/20 16:37:23                             Page 33 of
                                                                           47
            Fill in this information to identify your case:

 Debtor 1                 Hai Vu
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Makara Vu
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

 Case number           20-50412
 (if known)
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                               4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

             Married
             Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

             No
             Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1 lived      Debtor 2 Prior Address:                                Dates Debtor 2
                                                                there                                                                            lived there
        2806 Glauser Dr                                         From-To:                   Same as Debtor 1                                       Same as Debtor 1
        San Jose, CA 95133-1409                                 2017&2018                                                                        From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

             No
             Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

             No
             Yes. Fill in the details.

                                                 Debtor 1                                                        Debtor 2
                                                 Sources of income                 Gross income                  Sources of income               Gross income
                                                 Check all that apply.             (before deductions and        Check all that apply.           (before deductions
                                                                                   exclusions)                                                   and exclusions)

 From January 1 of current year until
 the date you filed for bankruptcy:
                                                  Wages, commissions,                          $5,498.16         Wages, commissions,                    $4,536.62
                                                 bonuses, tips                                                   bonuses, tips
                                                  Operating a business                                           Operating a business
Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1

Software Copyright (c) 2020 CINGroup - www.cincompass.com

               Case: 20-50412                Doc# 19             Filed: 03/12/20 Entered: 03/12/20 16:37:23                                  Page 34 of
                                                                               47
 Debtor 1
 Debtor 2     Vu, Hai & Vu, Makara                                                                        Case number (if known)   20-50412


                                                  Debtor 1                                                       Debtor 2
                                                  Sources of income                Gross income                  Sources of income             Gross income
                                                  Check all that apply.            (before deductions and        Check all that apply.         (before deductions
                                                                                   exclusions)                                                 and exclusions)

 For last calendar year:
 (January 1 to December 31, 2019 )
                                                   Wages, commissions,                       $31,195.00          Wages, commissions,                $31,195.00
                                                  bonuses, tips                                                  bonuses, tips
                                                   Operating a business                                          Operating a business

 For the calendar year before that:                Wages, commissions,                       $53,603.00          Wages, commissions,                        $0.00
 (January 1 to December 31, 2018 )                                                                               bonuses, tips
                                                  bonuses, tips
                                                   Operating a business                                          Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and
      other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If
      you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.

                                                  Debtor 1                                                       Debtor 2
                                                  Sources of income                Gross income from             Sources of income             Gross income
                                                  Describe below.                  each source                   Describe below.               (before deductions
                                                                                   (before deductions and                                      and exclusions)
                                                                                   exclusions)

 Part 3:     List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1¶s or Debtor 2¶s debts primarily consumer debts?
           No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as ³incurred by an
                    individual primarily for a personal, family, or household purpose.´

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                        No.      Go to line 7.
                        Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
                                creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                                payments to an attorney for this bankruptcy case.
                    * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.
           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                        No.      Go to line 7.
                        Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                                  payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                                  this bankruptcy case.


       Creditor's Name and Address                           Dates of payment              Total amount          Amount you        Was this payment for ...
                                                                                                   paid             still owe




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2

Software Copyright (c) 2020 CINGroup - www.cincompass.com

            Case: 20-50412                   Doc# 19           Filed: 03/12/20 Entered: 03/12/20 16:37:23                                 Page 35 of
                                                                             47
 Debtor 1
 Debtor 2     Vu, Hai & Vu, Makara                                                                        Case number (if known)   20-50412


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of
      which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a
      business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

           No
           Yes. List all payments to an insider.
       Insider's Name and Address                            Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                   paid             still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments to an insider
       Insider's Name and Address                            Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                   paid             still owe      Include creditor's name

 Part 4:     Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
      and contract disputes.

           No
           Yes. Fill in the details.
       Case title                                            Nature of the case           Court or agency                          Status of the case
       Case number
       Select Funding LLC v. Kittiez, Inc.                   Breach of                    Los Angeles County                          Pending
       et al.                                                Guaranty, Fraud,             Superior Court                              On appeal
       20STCV07030                                           Conversion                   111 N Hill St                               Concluded
                                                                                          Los Angeles, CA
                                                                                          90012-3117


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.
       Creditor Name and Address                             Describe the Property                                          Date                        Value of the
                                                                                                                                                           property
                                                             Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
           No
           Yes. Fill in the details.
       Creditor Name and Address                             Describe the action the creditor took                          Date action was                 Amount
                                                                                                                            taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

           No
           Yes




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3

Software Copyright (c) 2020 CINGroup - www.cincompass.com

            Case: 20-50412                   Doc# 19           Filed: 03/12/20 Entered: 03/12/20 16:37:23                                 Page 36 of
                                                                             47
 Debtor 1
 Debtor 2     Vu, Hai & Vu, Makara                                                                         Case number (if known)   20-50412


 Part 5:     List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
           No
           Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600 per                 Describe the gifts                                     Dates you gave                Value
       person                                                                                                                the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
           No
           Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                          Dates you                     Value
       more than $600                                                                                                        contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:     List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

           No
           Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                     Date of your       Value of property
       how the loss occurred                                                                                                 loss                            lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 ofSchedule A/B: Property.

 Part 7:     List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

           No
           Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                  Date payment or          Amount of
       Address                                                        transferred                                            transfer was              payment
       Email or website address                                                                                              made
       Person Who Made the Payment, if Not You
       The Fuller Law Firm, PC                                                                                               1-24-2020              $10,000.00
       60 N Keeble Ave
       San Jose, CA 95126-2723


       The Fuller Law Firm, P.C                                       $4,455.00 i in addition to $500 towards                2-27-2020                $4,455.00
       60 N Keeble Ave                                                fililng fee and $45 for classes
       San Jose, CA 95126-2723
       Kittiez Haircuts for Men-Willow Glen


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                  Date payment or          Amount of
       Address                                                        transferred                                            transfer was              payment
                                                                                                                             made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 4

Software Copyright (c) 2020 CINGroup - www.cincompass.com

            Case: 20-50412                   Doc# 19             Filed: 03/12/20 Entered: 03/12/20 16:37:23                                 Page 37 of
                                                                               47
 Debtor 1
 Debtor 2      Vu, Hai & Vu, Makara                                                                        Case number (if known)   20-50412


      transferred in the ordinary course of your business or financial affairs?
      Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not include
      gifts and transfers that you have already listed on this statement.
           No
           Yes. Fill in the details.
       Person Who Received Transfer                                 Description and value of                   Describe any property or        Date transfer was
       Address                                                      property transferred                       payments received or debts      made
                                                                                                               paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.
       Name of trust                                                Description and value of the property transferred                          Date Transfer was
                                                                                                                                               made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
     No
           Yes. Fill in the details.
       Name of Financial Institution and                      Last 4 digits of             Type of account or          Date account was        Last balance before
       Address (Number, Street, City, State and ZIP           account number               instrument                  closed, sold,            closing or transfer
       Code)                                                                                                           moved, or
                                                                                                                       transferred
       Wells Fargo Bank                                       XXXX-0668                     Checking                  1-21-2020                          $169.00
       PO Box 29704                                                                         Savings
       Phoenix, AZ 85038-9704                                                               Money Market
                                                                                            Brokerage
                                                                                            Other

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

           No
           Yes. Fill in the details.
       Name of Financial Institution                                Who else had access to it?             Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State                                          have it?
                                                                    and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

           No
           Yes. Fill in the details.
       Name of Storage Facility                                     Who else has or had access             Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)           to it?                                                                        have it?
                                                                    Address (Number, Street, City, State
                                                                    and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5

Software Copyright (c) 2020 CINGroup - www.cincompass.com

            Case: 20-50412                   Doc# 19            Filed: 03/12/20 Entered: 03/12/20 16:37:23                                Page 38 of
                                                                              47
 Debtor 1
 Debtor 2     Vu, Hai & Vu, Makara                                                                            Case number (if known)   20-50412


      someone.

           No
           Yes. Fill in the details.
       Owner's Name                                                Where is the property?                     Describe the property                          Value
       Address (Number, Street, City, State and ZIP Code)          (Number, Street, City, State and ZIP
                                                                   Code)

 Part 10:    Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations
      controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to
      own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous
      material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

           No
           Yes. Fill in the details.
       Name of site                                                Governmental unit                              Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)          Address (Number, Street, City, State and       know it
                                                                   ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

           No
           Yes. Fill in the details.
       Name of site                                                Governmental unit                              Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)          Address (Number, Street, City, State and       know it
                                                                   ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No
           Yes. Fill in the details.
       Case Title                                                  Court or agency                            Nature of the case                   Status of the
       Case Number                                                 Name                                                                            case
                                                                   Address (Number, Street, City, State
                                                                   and ZIP Code)

       Selet Funding LLC v Kittiez,                                Los Angeles Co.                            Breach of Guaranty, Fraud,            Pending
       Incorporated, et al                                         Superior Court                             Convesion                             On appeal
       20STCV07030                                                 111 N Hill St                                                                    Concluded
                                                                   Los Angeles, CA
                                                                   90012-3117


 Part 11:    Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
             A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
             A member of a limited liability company (LLC) or limited liability partnership (LLP)
             A partner in a partnership
             An officer, director, or managing executive of a corporation
             An owner of at least 5% of the voting or equity securities of a corporation

Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 6

Software Copyright (c) 2020 CINGroup - www.cincompass.com

            Case: 20-50412                   Doc# 19           Filed: 03/12/20 Entered: 03/12/20 16:37:23                                     Page 39 of
                                                                             47
 Debtor 1
 Debtor 2      Vu, Hai & Vu, Makara                                                                       Case number (if known)   20-50412


            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                         Describe the nature of the business              Employer Identification number
        Address                                                                                                Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)            Name of accountant or bookkeeper
                                                                                                               Dates business existed
        Kittiez, Inc                                          Hair Salon                                       EIN:         453984647
        4160 Stevens Creek Blvd # 20
        San Jose, CA 95129-1335                               Anh Thu Nguyen                                   From-To      2012-Feb. 3, 2020

        Kittiez Academy, Inc.                                 Cosmetology School                               EIN:         XX-XXXXXXX
        1221 E Calaveras Blvd
        Milpitas, CA 95035-5501                               Anh Thu Nguyen                                   From-To      Jan. 2018-present

        Vu Holdings Inc.                                      Hair salon                                       EIN:         830676994
        1213 Lincoln Ave
        San Jose, CA 95125-3041                               Anh Thu Nguyen, Enrolled Agent                   From-To      May 2018 - present
                                                              Alpha B Group, Inc.

        Kittiez Three, Inc.                                   Hair salon                                       EIN:         XX-XXXXXXX
        705 Capitol Expressway Auto Mall
        Ste 70                                                                                                 From-To      August 2018-present
        San Jose, CA 95136-1165


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
        Name                                                  Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are
true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Hai Vu                                                            /s/ Makara Vu
 Hai Vu                                                                Makara Vu
 Signature of Debtor 1                                                 Signature of Debtor 2

 Date      March 12, 2020                                              Date      March 12, 2020

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
 No
 Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
 No
 Yes. Name of Person                   . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 7

Software Copyright (c) 2020 CINGroup - www.cincompass.com

             Case: 20-50412                     Doc# 19        Filed: 03/12/20 Entered: 03/12/20 16:37:23                                Page 40 of
                                                                             47
              Fill in this information to identify your case:

 Debtor 1                     Hai Vu
                              First Name                    Middle Name                    Last Name

 Debtor 2                     Makara Vu
 (Spouse if, filing)          First Name                    Middle Name                    Last Name


 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

 Case number            20-50412
 (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                   amended filing



B 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders                                                                                                                  12/15

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person in
control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a sole
proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate collateral
value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

 Part 1:        List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

                                                                                                                                                  Unsecured claim
 1                                                               What is the nature of the claim?                                                 $ $1,558.00
              Ally Financial
              PO Box 130424                                      As of the date you file, the claim is: Check all that apply
              Roseville, MN 55113-0004                                   Contingent
                                                                         Unliquidated
                                                                         Disputed
                                                                         None of the above apply

                                                                 Does the creditor have a lien on your property?

                                                                         No
              Contact                                                    Yes. Total claim (secured and unsecured)                    $ $10,258.00
                                                                                Value of security:                                  - $ $8,700.00
              Contact phone                                                     Unsecured claim                                       $ $1,558.00


 2                                                               What is the nature of the claim?                 credit card                     $ $11,868.00
                                                                                                                  charges-pers
              American Express
              PO Box 30384                                       As of the date you file, the claim is: Check all that apply
              Salt Lake City, UT 84130-0384                              Contingent
                                                                         Unliquidated
                                                                         Disputed
                                                                         None of the above apply

                                                                 Does the creditor have a lien on your property?

                                                                         No
              Contact                                                    Yes. Total claim (secured and unsecured)                   $


B104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                              Page 1

Software Copyright (c) 2020 CINGroup - www.cincompass.com




               Case: 20-50412                Doc# 19             Filed: 03/12/20 Entered: 03/12/20 16:37:23                                       Page 41 of
                                                                               47
 Debtor 1
 Debtor 2          Vu, Hai & Vu, Makara                                                             Case number (if known)           20-50412

                                                                                  Value of security:                                -$
            Contact phone                                                         Unsecured claim                                    $


 3                                                              What is the nature of the claim?                  Pesonal loan                  $ $4,000.00
            Avant
            6100 Center Dr Ste 630                              As of the date you file, the claim is: Check all that apply
            Los Angeles, CA 90045-9201                                  Contingent
                                                                        Unliquidated
                                                                        Disputed
                                                                        None of the above apply

                                                                Does the creditor have a lien on your property?

                                                                         No
            Contact                                                      Yes. Total claim (secured and unsecured)                   $
                                                                                Value of security:                                  -$
            Contact phone                                                       Unsecured claim                                      $


 4                                                              What is the nature of the claim?                  cc personal use               $ $2,156.00
            Capital One
            PO Box 30285                                        As of the date you file, the claim is: Check all that apply
            Salt Lake City, UT 84130-0285                               Contingent
                                                                        Unliquidated
                                                                        Disputed
                                                                        None of the above apply

                                                                Does the creditor have a lien on your property?

                                                                         No
            Contact                                                      Yes. Total claim (secured and unsecured)                   $
                                                                                Value of security:                                  -$
            Contact phone                                                       Unsecured claim                                      $


 5                                                              What is the nature of the claim?                  Pers cc debt                  $ $5,951.00
            Capital One
            PO Box 30285                                        As of the date you file, the claim is: Check all that apply
            Salt Lake City, UT 84130-0285                               Contingent
                                                                        Unliquidated
                                                                        Disputed
                                                                        None of the above apply

                                                                Does the creditor have a lien on your property?

                                                                         No
            Contact                                                      Yes. Total claim (secured and unsecured)                   $
                                                                                Value of security:                                  -$
            Contact phone                                                       Unsecured claim                                      $


 6                                                              What is the nature of the claim?                  cc personal use               $ $5,793.00
            Capital One
            PO Box 30285                                        As of the date you file, the claim is: Check all that apply
            Salt Lake City, UT 84130-0285                               Contingent
                                                                        Unliquidated
                                                                        Disputed
                                                                        None of the above apply


B 104 (Official Form 104)                       For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                   Page 2

Software Copyright (c) 2020 CINGroup - www.cincompass.com




             Case: 20-50412                  Doc# 19            Filed: 03/12/20 Entered: 03/12/20 16:37:23                                      Page 42 of
                                                                              47
 Debtor 1
 Debtor 2          Vu, Hai & Vu, Makara                                                             Case number (if known)           20-50412


                                                                Does the creditor have a lien on your property?

                                                                         No
            Contact                                                      Yes. Total claim (secured and unsecured)                   $
                                                                                Value of security:                                  -$
            Contact phone                                                       Unsecured claim                                      $


 7                                                              What is the nature of the claim?                  credit card                   $ $9,332.00
                                                                                                                  charges-pesonal
            Discover
            PO Box 6103                                         As of the date you file, the claim is: Check all that apply
            Carol Stream, IL 60197-6103                                 Contingent
                                                                        Unliquidated
                                                                        Disputed
                                                                        None of the above apply

                                                                Does the creditor have a lien on your property?

                                                                         No
            Contact                                                      Yes. Total claim (secured and unsecured)                   $
                                                                                Value of security:                                  -$
            Contact phone                                                       Unsecured claim                                      $


 8                                                              What is the nature of the claim?                  credit card                   $ $7,597.00
                                                                                                                  charges-pers
            Discover
            PO Box 6103                                         As of the date you file, the claim is: Check all that apply
            Carol Stream, IL 60197-6103                                 Contingent
                                                                        Unliquidated
                                                                        Disputed
                                                                        None of the above apply

                                                                Does the creditor have a lien on your property?

                                                                         No
            Contact                                                      Yes. Total claim (secured and unsecured)                   $
                                                                                Value of security:                                  -$
            Contact phone                                                       Unsecured claim                                      $


 9                                                              What is the nature of the claim?                  credit card                   $ $2,997.00
                                                                                                                  charges-personal
            Discover
            PO Box 6103                                         As of the date you file, the claim is: Check all that apply
            Carol Stream, IL 60197-6103                                 Contingent
                                                                        Unliquidated
                                                                        Disputed
                                                                        None of the above apply

                                                                Does the creditor have a lien on your property?

                                                                         No
            Contact                                                      Yes. Total claim (secured and unsecured)                   $
                                                                                Value of security:                                  -$
            Contact phone                                                       Unsecured claim                                      $




B 104 (Official Form 104)                       For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                   Page 3

Software Copyright (c) 2020 CINGroup - www.cincompass.com




             Case: 20-50412                  Doc# 19            Filed: 03/12/20 Entered: 03/12/20 16:37:23                                      Page 43 of
                                                                              47
 Debtor 1
 Debtor 2          Vu, Hai & Vu, Makara                                                             Case number (if known)           20-50412

 10                                                             What is the nature of the claim?                  lease for remaining           $ $144,000.00
                                                                                                                  term
            FT & LO LLC Lease
            PO Box 1020                                         As of the date you file, the claim is: Check all that apply
            Los Altos, CA 94023-1020                                    Contingent
                                                                        Unliquidated
                                                                        Disputed
                                                                        None of the above apply

                                                                Does the creditor have a lien on your property?

                                                                         No
            Contact                                                      Yes. Total claim (secured and unsecured)                   $
                                                                                Value of security:                                  -$
            Contact phone                                                       Unsecured claim                                      $


 11                                                             What is the nature of the claim?                  guar on bus loan              $ $175,000.00
            Kabbage
            925B Peachtree St NE Ste 1688                       As of the date you file, the claim is: Check all that apply
            Atlanta, GA 30309-4498                                      Contingent
                                                                        Unliquidated
                                                                        Disputed
                                                                        None of the above apply

                                                                Does the creditor have a lien on your property?

                                                                         No
            Contact                                                      Yes. Total claim (secured and unsecured)                   $
                                                                                Value of security:                                  -$
            Contact phone                                                       Unsecured claim                                      $


 12                                                             What is the nature of the claim?                  guar on business loan $ $109,000.00
            Loan Builder
            c/o Swift Financial, LLC                            As of the date you file, the claim is: Check all that apply
            3505 Silverside Rd                                          Contingent
            Wilmington, DE 19810-4905                                   Unliquidated
                                                                        Disputed
                                                                        None of the above apply

                                                                Does the creditor have a lien on your property?

                                                                         No
            Contact                                                      Yes. Total claim (secured and unsecured)                   $
                                                                                Value of security:                                  -$
            Contact phone                                                       Unsecured claim                                      $


 13                                                             What is the nature of the claim?                  credit card                   $ $3,000.00
                                                                                                                  charges-personal
            Nieman Marcus
            PO Box 5235                                         As of the date you file, the claim is: Check all that apply
            Carol Stream, IL 60197-5235                                 Contingent
                                                                        Unliquidated
                                                                        Disputed
                                                                        None of the above apply

                                                                Does the creditor have a lien on your property?


B 104 (Official Form 104)                       For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                     Page 4

Software Copyright (c) 2020 CINGroup - www.cincompass.com




             Case: 20-50412                  Doc# 19            Filed: 03/12/20 Entered: 03/12/20 16:37:23                                      Page 44 of
                                                                              47
 Debtor 1
 Debtor 2          Vu, Hai & Vu, Makara                                                             Case number (if known)           20-50412


                                                                         No
            Contact                                                      Yes. Total claim (secured and unsecured)                   $
                                                                                Value of security:                                  -$
            Contact phone                                                       Unsecured claim                                      $


 14                                                             What is the nature of the claim?                  guar. bus. loan               $ $261,000.00
            On Deck
            1400 Broadway                                       As of the date you file, the claim is: Check all that apply
            New York, NY 10018-5300                                     Contingent
                                                                        Unliquidated
                                                                        Disputed
                                                                        None of the above apply

                                                                Does the creditor have a lien on your property?

                                                                         No
            Contact                                                      Yes. Total claim (secured and unsecured)                   $
                                                                                Value of security:                                  -$
            Contact phone                                                       Unsecured claim                                      $


 15                                                             What is the nature of the claim?                  guar on bus loan              $ $111,590.08
            Select Funding, LLC
            24003 Ventura Blvd # 200                            As of the date you file, the claim is: Check all that apply
            Calabasas, CA 91302-2542                                    Contingent
                                                                        Unliquidated
                                                                        Disputed
                                                                        None of the above apply

                                                                Does the creditor have a lien on your property?

                                                                         No
            Contact                                                      Yes. Total claim (secured and unsecured)                   $
                                                                                Value of security:                                  -$
            Contact phone                                                       Unsecured claim                                      $


 16                                                             What is the nature of the claim?                  Personal loan                 $ $53,000.00
            SoFi
            234 1st St                                          As of the date you file, the claim is: Check all that apply
            San Francisco, CA 94105-2624                                Contingent
                                                                        Unliquidated
                                                                        Disputed
                                                                        None of the above apply

                                                                Does the creditor have a lien on your property?

                                                                         No
            Contact                                                      Yes. Total claim (secured and unsecured)                   $
                                                                                Value of security:                                  -$
            Contact phone                                                       Unsecured claim                                      $


 17                                                             What is the nature of the claim?                  cc charges for                $ $14,646.00
                                                                                                                  business exp
            Wells Fargo Bank
            PO Box 29704                                        As of the date you file, the claim is: Check all that apply
            Phoenix, AZ 85038-9704                                      Contingent

B 104 (Official Form 104)                       For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                     Page 5

Software Copyright (c) 2020 CINGroup - www.cincompass.com




             Case: 20-50412                  Doc# 19            Filed: 03/12/20 Entered: 03/12/20 16:37:23                                      Page 45 of
                                                                              47
 Debtor 1
 Debtor 2          Vu, Hai & Vu, Makara                                                             Case number (if known)           20-50412

                                                                         Unliquidated
                                                                         Disputed
                                                                         None of the above apply

                                                                Does the creditor have a lien on your property?

                                                                         No
            Contact                                                      Yes. Total claim (secured and unsecured)                   $
                                                                                Value of security:                                  -$
            Contact phone                                                       Unsecured claim                                      $


 18                                                             What is the nature of the claim?                  cc personal use               $ $5,455.00
            Wells Fargo Bank
            PO Box 29704                                        As of the date you file, the claim is: Check all that apply
            Phoenix, AZ 85038-9704                                      Contingent
                                                                        Unliquidated
                                                                        Disputed
                                                                        None of the above apply

                                                                Does the creditor have a lien on your property?

                                                                         No
            Contact                                                      Yes. Total claim (secured and unsecured)                   $
                                                                                Value of security:                                  -$
            Contact phone                                                       Unsecured claim                                      $


 19                                                             What is the nature of the claim?                  Bus use of pers cc            $ $8,457.00
            Wells Fargo Bank
            PO Box 29704                                        As of the date you file, the claim is: Check all that apply
            Phoenix, AZ 85038-9704                                      Contingent
                                                                        Unliquidated
                                                                        Disputed
                                                                        None of the above apply

                                                                Does the creditor have a lien on your property?

                                                                         No
            Contact                                                      Yes. Total claim (secured and unsecured)                   $
                                                                                Value of security:                                  -$
            Contact phone                                                       Unsecured claim                                      $


 20                                                             What is the nature of the claim?                  Personal loan                 $ $37,946.73
            Wells Fargo Bank, N.A.
            PO Box 6995                                         As of the date you file, the claim is: Check all that apply
            Portland, OR 97228-6995                                     Contingent
                                                                        Unliquidated
                                                                        Disputed
                                                                        None of the above apply

                                                                Does the creditor have a lien on your property?

                                                                         No
            Contact                                                      Yes. Total claim (secured and unsecured)                   $
                                                                                Value of security:                                  -$
            Contact phone                                                       Unsecured claim                                      $



B 104 (Official Form 104)                       For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    Page 6

Software Copyright (c) 2020 CINGroup - www.cincompass.com




             Case: 20-50412                  Doc# 19            Filed: 03/12/20 Entered: 03/12/20 16:37:23                                      Page 46 of
                                                                              47
 Debtor 1
 Debtor 2          Vu, Hai & Vu, Makara                                                             Case number (if known)           20-50412


 Part 2:      Sign Below

 Under penalty of perjury, I declare that the information provided in this form is true and correct.

 X     /s/ Hai Vu                                                                      X   /s/ Makara Vu
       Hai Vu                                                                              Makara Vu
       Signature of Debtor 1                                                               Signature of Debtor 2


       Date      March 12, 2020                                                            Date      March 12, 2020




B 104 (Official Form 104)                       For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                  Page 7

Software Copyright (c) 2020 CINGroup - www.cincompass.com




             Case: 20-50412                  Doc# 19            Filed: 03/12/20 Entered: 03/12/20 16:37:23                                      Page 47 of
                                                                              47
